Citation Nr: 1642782	
Decision Date: 11/08/16    Archive Date: 12/01/16

DOCKET NO.  12-35 842	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Gibson







INTRODUCTION

The Veteran served on active duty in the U.S. Marine Corps from November 1967 to May 1969.

This appeal to the Board of Veterans' Appeals (Board) is from a May 2010 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In this decision, the Board is granting this claim.


FINDING OF FACT

The Veteran was injured during combat operations, and has had continuous pain since the injury, that has caused a lumbar spine annular tear at the L5-S1 disc level, as well as degenerative joint disease at L4-L5 and L5-S1 levels.


CONCLUSION OF LAW

The criteria are met for service connection for lumbar spine annular tear at the L5-S1 disc level, as well as degenerative joint disease at L4-L5 and L5-S1 levels. 
38 U.S.C.A. §§ 1101, 1110, 1154(b), 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304(d) (2015). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for any current disability that is the result of a disease contracted or an injury sustained while on active duty service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2015).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and, (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The Veteran is currently diagnosed with an annular tear at the L5-S1 disc level, as well as degenerative joint disease at L4-L5 and L5-S1.  

While in service, in or around June 1968, the Veteran suffered a shrapnel wound from an exploding mortar, which affected his left leg, left side, and low back.  The record reveals that he was sent to a hospital in Japan, and that spinal anesthetic was used when attempting to remove the shrapnel, some of which remains.  His STRs are incomplete.

The remaining inquiry is whether there is a relationship between that injury and his current disabilities.  After reviewing the record, and in resolving all doubt in the Veteran's favor, service connection is granted for lumbar spine annular tear at the L5-S1 disc level, as well as degenerative joint disease at L4-L5 and L5-S1.

The Board observes that the Veteran has consistently complained of pain in his low back since separation from service.  At the July 1969 VA examination, he complained of back pain that was attributed to the shrapnel injury.  At the May 1978 VA examination, an MRI showed multiple small metallic foreign bodies overlying the left side of the lumbar vertebrae, but that the vertebrae were in good alignment and the spaces were not narrowed.  In March 1983, his chronic low back pain was noted to have an uncertain cause.  His pain continued, but the August 1989 VA examination revealed no abnormalities of the spine.  In September 1990, his doctor noted the Veteran had daily, steady, aching pain in his low back, precipitated by prolonged standing or from heavy lifting.  In April 1991, he was diagnosed with low back syndrome as a result of the shrapnel wound.  In a March 1995 VA examination, he complained about pain and numbness in the low back, especially from standing for prolonged periods.  In December 2000, he expressed frustration that his pain was only being attributed to his scars, but he was having frequent muscle spasms.  Examination was normal, however.  As the record reflects ongoing pain and other symptomatology since service, the Board finds his statements regarding continuous symptoms to be probative.  

In September 2009, the Veteran's private physician opined that the annular tear at the L5-S1 disc level and degenerative joint disease at L4-L5 and L5-S1 were related to the shrapnel injury.  However, the April 2010 VA examiner did not attribute them to the shrapnel injury, because the shrapnel was located at a different level than his diagnoses.

The Veteran has argued that there has been no consideration of whether any of his other service connected disabilities caused or aggravated his back, and submitted an article detailing the relationship between limping and back pain (the Veteran is service connected for a foot disability that causes an altered gait).  The Board does not find that remand for such inquiry is required.  Although the Veteran's DD-214 does not document receipt of the Combat Infantry Badge, or other medal that automatically signifies combat experience, it does show that he was a rifleman during the Vietnam War, and that he served in Vietnam.  The shrapnel injury he received is consistent with the circumstances of his service, and the Board finds that it occurred during combat operations.  38 C.F.R. § 3.304(d).  

When a veteran has engaged in combat with the enemy, satisfactory lay or other evidence "shall be accepted as sufficient proof of service connection" for certain diseases or injuries, even if "there is no official record of such incurrence or aggravation in such service."  38 U.S.C.A. § 1154(b) (West 2014).  This presumption may be rebutted only by clear and convincing evidence.  Id. 

Given the Veteran's combat experiences, his symptoms since service, his sincere belief of a relationship to service, as well as his doctor's, the Board finds that all doubt should be resolved in his favor.  Although there is evidence that weighs against the claim, the Board does not find the April 2010 VA examination opinion more probative than the other evidence of record, especially in light of the evidence that was not also considered by that examiner.  Accordingly, this claim is granted.  




ORDER

Service connection is granted for lumbar spine annular tear at the L5-S1 disc level, as well as degenerative joint disease at L4-L5 and L5-S1.



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


